Citation Nr: 1426775	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

2.  Entitlement to service connection for bleeding gums, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a multiple-joint disorder, including as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a respiratory disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder. 

9.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS), claimed as a left wrist disorder.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from November 1990 to July 1991, including in Southwest Asia in support of Operation Desert Shield/Desert Storm.  He also had additional service in the Army National Guard, so presumably at times on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

He appealed to the Board of Veterans' Appeals (Board/BVA) from February 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the February 2006 rating decision, the RO determined there was new and material evidence since a prior, final and binding, June 2004 rating decision initially considering and denying his claims for service connection for headaches, bleeding gums, a multiple-joint disorder, diabetes mellitus, hypertension, a respiratory disorder, and a low back disorder.  So the RO reopened these claims - albeit then continued to deny them on the underlying merits.  The February 2006 rating decision also denied service connection for a sleep disorder.  In the more recent December 2007 rating decision, the RO, in pertinent part, as well denied service connection for a left wrist disorder and bilateral hearing loss.  

In June 2010, in support of these claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO); a transcript of the proceeding is of record.

In March 2013, the Board remanded the claims so the Veteran could have an additional hearing - this time, however, before a Veterans Law Judge (VLJ) of the Board.  He had this additional hearing in February 2014 (Travel Board hearing) before the undersigned VLJ.  Both the Veteran and his wife provided testimony.  A transcript of this additional hearing also is of record.  At the conclusion of the hearing, the presiding VLJ ordered the record held open for an additional 30 days to give the Veteran time to obtain and submit additional supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  To date, however, no such additional evidence has been submitted.


A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will provide even faster processing of claims for benefits.

As a threshold preliminary matter, as mentioned previously, the appeal of the claims for service connection for diabetes mellitus, hypertension, headaches, bleeding gums, a respiratory disorder, a multiple-joint disorder, and a low back disorder was initiated with the Veteran's September 2005 filing of a petition to reopen these previously-denied claims.  They earlier had been considered in a June 2004 decision, and since the Veteran did not appeal that earlier decision, it had become final and binding on him based on the evidence then of record, hence, the reason there needed to be new and material evidence since that earlier decision to reopen these claims and warrant further consideration of them on their underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2013).  However, in that June 2004 rating decision, the RO only considered his treatment records from various private treatment providers and from the Monroe, Alabama County Hospital, dated from September 1975 through July 2002, which the RO had received in August 2002 according to the date stamps on the documents.  Apparently, the RO considered these records to constitute his service treatment records (STRs).  But according to a February 2009 deferred rating decision, despite the June 2004 rating decision purportedly based in part on the Veteran's STRs, the RO determined it had "never requested STRs for his full period of [National Guard] service."  In March 2009, the RO received the STRs from the Veteran's reserve service, including also his period of AD, dated from September 1975 through August 1998.

According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without the requirement under subpart (a) of this regulation that there first be new and material evidence to reopen the claim.  Such records include STRs.

In the February 2006 rating decision now on appeal, the RO reopened the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, headaches, bleeding gums, a respiratory disorder, a multiple-joint disorder, and a low back disorder, determining he had submitted new and material evidence.  There was no such requirement, however, according to 38 C.F.R. § 3.156(c), so no need to reopen these claims before readjudicating them on their underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Therefore, the Board need not make this threshold preliminary determination regarding whether new and material evidence has been received to reopen these claims of entitlement to service connection for diabetes mellitus, hypertension, headaches, bleeding gums, a respiratory disorder, a multiple-joint disorder, and a low back disorder.  See 38 C.F.R. § 3.156(a).  Rather, as a matter of law, these claims must be considered on their underlying merits, meaning on a de novo basis.  See 38 C.F.R. § 3.156(c).

But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them, along with the other three claims, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

That said, additional claims of entitlement to increased disability evaluations for arthritis of the right ankle and tinnitus have been raised by the record and were noted in the Board's March 2013 remand, but still have not been initially adjudicated by the RO/AMC as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims so is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Finally, during his June 2010 DRO hearing, and again during his February 2014 hearing before the Board, the Veteran discussed an injury in service to his right shoulder and expressed an interest in filing a claim of entitlement to service connection for a consequent right shoulder disorder.  As yet, though, it does not appear he has actually filed such a claim.  So the Board is also referring this potential claim to the RO/AMC, as the AOJ, to clarify whether he wants to file a claim of entitlement to service connection for this additional disorder.


REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, these several claims that are on appeal, it is necessary to ensure they are fully developed and receive all due consideration.

Regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in March 2012.  The VA examination and opinion are inadequate to decide this claim, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  

In this regard, the examiner diagnosed bilateral sensorineural hearing loss, opining that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  The examiner based his opinion entirely upon the absence of evidence of complaints of or treatment for hearing difficulties during service and the Veteran's June 1991 audiogram which showed "hearing within normal limits at the left ear, and within normal limits for disability purposes at the right ear."  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner failed to address that the June 1991 audiological examination evidenced a significant threshold shift of 10 decibels at 4000 Hz. in the right ear when compared to his March 1988 periodic examination.  Moreover, the examiner did not address the Veteran's in-service exposure to hazardous noise, which is established by virtue of his duties as a petroleum supply specialist, including in particular on "hot" helicopter refueling missions.  See Duty MOS Noise Exposure Listing; VA Fast Letter 10-35 (September 2, 2010).  See also 38 U.S.C.A. § 1154(a) (West 2002) (providing that due consideration must be given to the places, types, and circumstances of a Veteran's service).  Further, the examiner failed to address the Veteran's competent reports of experiencing hearing loss since his separation from active duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability).  

Thus, the Board finds that a new VA audiological examination is necessary to fully address the nature and etiology of the Veteran's claimed hearing loss.  See 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)

Regarding the remaining claims of entitlement to service connection for headaches, bleeding gums, a multiple joint disorder, diabetes mellitus, hypertension, a respiratory disorder diagnosed as COPD, a sleep disorder diagnosed as sleep apnea, left wrist carpal tunnel syndrome, and a low back disorder, the Veteran has not been provided VA compensation examinations for medical nexus opinions concerning the etiology of these claimed conditions, including especially in terms of whether they are related or attributable to his military service as he is alleging.

Pursuant to VA's duty to assist him in fully developing the evidence concerning these claims, VA will provide a medical examination for a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent lay or medical evidence of a currently diagnosed disability, establishes the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006),  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate those symptoms may be associated with his active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This requirement that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

As already alluded to, the Veteran's lay testimony is potentially competent to support the presence of these claimed conditions, both during his service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But his lay testimony concerning these additional conditions also will have to be determined credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding these claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See, too, Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

Thus, the Veteran's reports of continuous symptoms since service can satisfy the requirement for evidence that the claimed disabilities may be related to his service.  So VA compensation examinations and opinions are needed to assist in deciding these remaining claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

The Board sees he had service in Southwest Asia from January to June 1991 and specifically in Kuwait from March to May 1991.  Because he served in the Southwest Asia theater of operations during the Persian Gulf War, he is considered to be a Persian Gulf Veteran under 38 C.F.R. § 3.317(e) (2013).  Under VA law, compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent no later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1) (2013).  

A "qualifying chronic disability" is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  Id.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Id.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

With regards to his claims of entitlement to service connection for headaches, bleeding gums, and a multiple-joint disorder, the Veteran's main contention is that these conditions are due to an undiagnosed illness or medically unexplained multisymptom illness associated with his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  He has competently testified, both at the February 2014 Board hearing and at the June 2010 hearing before the DRO, as to his current symptomatology, as well as to the onset and duration of it.  See Gutierrez, 19 Vet. App. at 8-9; Buchanan, 451 F.3d 1331.  Moreover, his complaints of pain and headaches during active service are confirmed by his STRs, specifically a May 1991 record documenting complaints of headaches, a June 1991 medical examination report reflecting complaints of recurrent joint pain, and a June 1991 report of medical history in which he stated that he was "in poor health" and noted having swollen and painful joints and frequent or severe headaches.  

With regards to his claims of entitlement to service connection for hypertension, diabetes mellitus, a respiratory disorder diagnosed as COPD, and a sleep disorder diagnosed as sleep apnea, the Veteran contends that these diagnosed conditions were caused by his active service.  Specifically, he asserts that his exposure to smoke from burning oil fields in Kuwait, as well as his possible exposure to various chemical and nerve agents, led to his eventual development of hypertension, diabetes, COPD and sleep apnea.  In this regard, the Veteran submitted a July 1997 letter from the Office of the Secretary of Defense stating that, based on the location of his unit in March 1991, he may have been exposed to "a very low level of" the nerve agents sarin and cyclosarin.  VA treatment records, private treatment records, and records from his reserve service subsequent to his period of active duty reflect diagnoses of his claimed disorders.  See, e.g., Monroe County Hospital Treatment Records dated from May 1992 to February 2002 (reflecting elevated blood pressure in May 1992 and March 1996 and an impression of hypertension in January 1997, and showing blood glucose found to be elevated in January 2002 followed by a diagnosis of diabetes mellitus in February 2002); VA Pulmonary Treatment Records dated from October 2007 to November 2007 (reflecting a November 2007 diagnosis of obstructive sleep apnea following a VA sleep study, and containing an October 2007 pulmonary function report showing a diagnosis of COPD).  Moreover, the Veteran competently testified in June 2010 and again in February 2014 that he experienced respiratory symptoms and sleep disturbances, as well as symptoms attributable to hypertension and diabetes, including elevated blood pressure, headaches, and fatigue, during and since his active service.  See Washington, 19 Vet. App. at 368.  

As regarding his claims of entitlement to service connection for left wrist carpal tunnel syndrome and a low back disorder, the Veteran asserts that these disabilities are the result of injuries he sustained during active service.  The Veteran's STRs reflect May 1991 treatment for a left wrist injury, described as "giving way on heavy lifting" and "possible chronic strain."  Furthermore, the Veteran testified under oath at his June 2010 DRO hearing, and again in February 2014 before the Board, that his wrist injury was the result of constant repetitive motion required of his duties on the fuel line during active service.  He also testified that, during service, he fell from a tanker, which he claimed resulted in multiple injuries, including to his low back, and for which he stated he did not seek treatment.  He further testified that he has continued to experience chronic pain in both his left wrist and his low back since the time of his in-service injuries until the present.  See Barr, 21 Vet. App. at 309; Davidson, 581 F.3d at 1316.

Therefore, as to the Veteran's claims of entitlement to service connection for headaches, bleeding gums, a multiple joint disorder, diabetes mellitus, hypertension, a respiratory disorder diagnosed as COPD, a sleep disorder diagnosed as sleep apnea, left wrist carpal tunnel syndrome, and a low back disorder, the Board finds that, for each claimed condition, there is competent evidence of current disability or persistent or recurrent symptoms of disability, as well as evidence of record suggesting an association between the claimed disability and service or a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); Waters, 601 F.3d 1274.  However, the evidence of record is not sufficient to allow the Board to make a fully informed decision on these claims.  See McLendon, 20 Vet. App. 79.  Accordingly, VA compensation examinations and opinions are needed to assist in deciding these remaining claims.  See id.; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Finally, on remand, the Veteran should be given an additional opportunity to identify any relevant private treatment records still outstanding.  His most recent VA treatment records also need to be obtained to further assist in making the necessary etiological determinations.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all private medical care providers that have treated him for his headaches, bleeding gums, multiple joint disorder, diabetes mellitus, hypertension, COPD, sleep apnea, left wrist carpal tunnel syndrome, and low back disorder.  After obtaining the necessary written authorization to obtain copies of the private treatment records, obtain copies of all outstanding records and associate them with the claims file.  Also obtain ongoing VA treatment records dated since February 2013 pertaining to issues on appeal.  Make as many attempts to obtain records identified or needing to be obtained as this VA regulation requires, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA audiological evaluation for further medical comment on the likelihood (very likely, as likely as not, or unlikely) that his bilateral sensorineural hearing loss is related or attributable to his active military service from November 1990 to July 1991, or initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by July 1992, to alternatively warrant presuming it was incurred during his service.

When providing this addendum opinion, the examining audiologist must consider that the Veteran's exposure to loud noise and resultant auditory injury (acoustic trauma) is established by virtue of his Military Occupational Specialty (MOS) as a petroleum supply specialist, involving as it did the refueling of machinery and aircrafts, especially on "hot" helicopter refueling missions.  Service connection also, at least partly as a consequence, has been granted for tinnitus (ringing in his ears).

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

* The Veteran's March 1988 Reserve Service retention audiogram showing normal auditory thresholds bilaterally;

* His June 1991 separation audiogram reflecting a significant threshold shift of 10 decibels at 4000 Hz., so from 20 to 30 decibels, in the right ear from his March 1988 examination;

* His August 2008 VA audiology consult reflecting a diagnosis of bilateral sensorineural hearing loss and noting that "standard audiometric procedures indicate a hearing loss that is greater than a normal age-related hearing loss";

* The March 2012 VA audiological examination, which, despite finding the Veteran's hearing loss to be less likely than not related to his active duty, noted with regard to the Veteran's tinnitus that "[w]hile hearing was within normal limits for disability purposes at the right ear on the June 1991 examination, an increase in high frequency thresholds was noted compared to earlier exams.  Given this, given its reported time of onset, and given the nature of the veteran's duties in service, it can be stated that the veteran's tinnitus is at least as likely as not due to military noise exposure"; and

* The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he describes the nature and extent of his hazardous in-service noise exposure to helicopter noise during his "hot" refueling missions, as well as the onset of his hearing loss shortly after his discharge coinciding with his initial diagnosis of hearing loss by his post-service employer.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If, as the October 2009 VA compensation examiner seemingly concluded, there is no such thing as "delayed-onset" hearing loss, then this additional examiner needs to cite to some medical authority for this view - such as the report of the Institute of Medicine (IOM) 

The examiner must provide a complete rationale for all opinions stated

3.  Also, schedule the Veteran for a VA Gulf War protocol examination and any other appropriate VA examination to assess the nature and etiology of his claimed headaches, bleeding gums, and multiple-joint disorder.  To this end, inform the examiner of the dates during which the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

The entire claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, and based on this service in the Southwest Asia theater of operations during the Persian Gulf War, as well as the Veteran's other service, the examiner is requested to provide an opinion as to the following:

(a)  The likelihood (very likely, as likely as not, or unlikely) that the Veteran has any disability characterized by headaches and/or whether his reported headaches are a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the examiner finds that the Veteran does not have headaches, a complete explanation must be provided.

(b)  The likelihood (very likely, as likely as not, or unlikely) that the Veteran has any disability characterized by bleeding gums and/or whether his reported bleeding gums are a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the examiner finds that the Veteran does not have bleeding gums, a complete explanation must be provided; and 

(c)  The likelihood (very likely, as likely as not, or unlikely) that the Veteran has any disability characterized by a multiple joint disorder and/or whether his reported a multiple joint disorder is a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the examiner finds that the Veteran does not have a multiple joint disorder, a complete explanation must be provided.

If by history, physical examination and laboratory testing these headaches, bleeding gums, and/or multiple joint disorder cannot be attributed to a known clinical diagnosis, then the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that an undiagnosed illness characterized by headaches, bleeding gums, and/or a multiple joint disorder became manifest during the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).


The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

*  A May 1991 STR documenting complaints of headaches;

*  A June 1991 medical examination report reflecting complaints of recurrent joint pain;

*  A June 1991 report of medical history in which the Veteran stated that he was "in poor health" and noted having swollen and painful joints and frequent or severe headaches; and 

* The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he described the nature and extent of his current symptomatology, as well as to the onset and duration of his headaches, bleeding gums, and painful joints.


The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

4.  Also schedule a VA respiratory examination to assess the nature and etiology of his respiratory condition, diagnosed as COPD, and his sleep disorder, diagnosed as sleep apnea.  

The entire claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner is requested to provide an opinion as to the following:

(a)  The likelihood (very likely, as likely as not, or unlikely) that any diagnosed respiratory condition, including COPD, is related or attributable to his active military service, to include his in-service exposure to smoke and potential exposure to nerve agents; and

(b)  The likelihood (very likely, as likely as not, or unlikely) that any diagnosed sleep disorder, including sleep apnea, is related or attributable to his active military service, to include his in-service exposure to smoke and potential exposure to nerve agents.

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must review the entire claims file; however, the examiner's attention is specifically drawn to the following:

*  A May 1991 service treatment record reflecting the Veteran's complaints of difficulty breathing and the Veteran's report that he "was in Kuwait breathing smoke from fires" and that "discharge from [his] nose is black-brown from fires";

*  A June 1991 report of medical history reflecting complaints of breathing problems;


*  A July 1997 letter from the Office of the Secretary of Defense stating that, based on the location of his unit in March 1991, he may have been exposed to "a very low level of" the nerve agents sarin and cyclosarin;

*  VA Pulmonary Treatment Records dated from October 2007 to November 2007 reflecting a November 2007 diagnosis of obstructive sleep apnea following a VA sleep study, and containing an October 2007 pulmonary function test report showing a diagnosis of COPD;

*  The Veteran's June 2010 testimony before the DRO and his February 2014 Board hearing testimony, during which he described his exposure to smoke and the resulting breathing problems, as well as his current respiratory symptoms and sleep apnea manifestations.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions stated.

5.  Also schedule appropriate VA compensation examinations for medical reports and opinions concerning the nature and etiology of the Veteran's hypertension, diabetes mellitus, left wrist carpal tunnel syndrome, and low back condition.

The entire claims file, including a complete copy of this REMAND, must be made available to each examiner prior to the examination for review of the pertinent medical and other histories, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  Also, all necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiners should provide opinions as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any current hypertension incepted during the Veteran's active military service from November 1990 to July 1991, or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by July 1992, or is otherwise related to any disease, event, or injury during his service (to include his in-service exposure to smoke and potential exposure to nerve agents as acknowledged in the July 1997 letter from the Office of the Secretary of Defense stating that Veteran may have been exposed to "a very low level of" the nerve agents sarin and cyclosarin).  

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current diabetes mellitus incepted during the Veteran's active military service from November 1990 to July 1991, or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by July 1992, or is otherwise related to any disease, event, or injury during his service (to include his in-service exposure to smoke and potential exposure to the nerve agents sarin and cyclosarin).  

(c) the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's left wrist, including his diagnosed carpal tunnel syndrome, incepted during his active military service from November 1990 to July 1991 (including when considering the service treatment records reflecting complaints of and treatment for a left wrist injury) or is otherwise related or attributable to any disease, event, or injury during his service.

(d) the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's low back incepted during his active military service from November 1990 to July 1991 or is otherwise related or attributable to any disease, event, or injury during his service (including the Veteran's reported fall from a tanker during his active duty).

The examiners must provide comprehensive reports of their findings, including the underlying basis of the opinion, whether favorable or unfavorable, if necessary citing the objective medical findings and specific evidence of record.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Each examiner must provide a complete rationale for all opinions stated.

6.  Review the examination reports to ensure they comply with the above remand directives and, in particular, that all opinions are responsive to the questions asked and supported by adequate explanations or rationale.

7.  Then readjudicate these claims of entitlement to service connection for bilateral hearing loss, headaches, bleeding gums, a multiple-joint disorder, COPD, sleep apnea, diabetes mellitus, hypertension, left wrist carpal tunnel syndrome, and a low back disorder in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by VA.  However, his cooperation in VA's efforts to develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim; at best, it would require considering the claim based on the existing evidence of record.  38 C.F.R. § 3.655 (2013). 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



